             Case 14-31950-lkg      Doc 123     Filed 07/02/19   Page 1 of 8




                   IN THE UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST LOUIS DIVISION

      IN THE MATTER OF                        IN PROCEEDINGS
                                              UNDER CHAPTER 13
      RICKEY NELSON McDANIELS,
      SR.                                     NO. 14-31950
      DIANE MARIA McDANIELS,                  JUDGE: Grandy

                  DEBTORS

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       NOW COMES Nationstar Mortgage LLC, by and through its attorneys, Shapiro

Kreisman & Associates, LLC, and moves this Court for entry of an order modifying the

automatic stay, pursuant to 11 USC §362(d) and in support thereof states as follows:

1.     The Debtors filed a Chapter 13 Petition on November 26, 2014. They filed

Amended Plan Number 6 on March 5, 2019, which was confirmed on March 27, 2019.

2.     The Movant is a creditor of the Debtors’, pursuant to a note that is secured by a

mortgage on their residence, commonly known as: 4921 2nd Street, Alton, IL 62002. A

copy of the perfected security interest is attached hereto as Exhibit A.

3.     The balance due as of June 25, 2019 was $34,767.05, calculated as follows:

Payoff Breakdown



Unpaid Principal Balance                      $34,478.47

Interest through 06/25/19                     $1,122.73

Corporate Advance                             $75.00

Total Suspense                                ($909.15)
             Case 14-31950-lkg      Doc 123     Filed 07/02/19   Page 2 of 8




4.     A material term of the plan called for the Debtors to make monthly post-petition

mortgage payments directly to the Movant commencing with the installment that came

due on December 1, 2014.

5.     Notwithstanding that material term, post-petition mortgage payments are in

default in the amount of $1,146.90 through June 30, 2019, after giving credit for a post-

petition suspense balance in the amount of $37.04.

6.     The default in the post-petition mortgage payments is due to the Debtors’ failure

to tender full monthly mortgage payments in the months of May 1, 2019 through June 1,

2019, each in the amount of $591.97.

7.     In addition to that default, the Movant has incurred attorneys’ fees of $850.00 and

court costs of $181.00 in connection with this motion. Pursuant to the terms of the loan

documents, the Debtors must reimburse the Movant for those fees and costs as well,

resulting in post-petition mortgage defaults, attorneys' fees and costs of $2,177.90

through June 2019.

8.     Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts,

contracts, judgments, mortgages, and security agreements in support of right to seek a

lift of the automatic stay and foreclose if necessary.

9.     The Movant adopts the facts set forth in the Statement Pursuant to Local Rule

4001-2 as additional allegations in support of this motion.

       WHEREFORE, Nationstar Mortgage LLC, moves this Honorable Court to modify
             Case 14-31950-lkg      Doc 123     Filed 07/02/19    Page 3 of 8




the automatic stay to allow Nationstar Mortgage LLC to foreclose the mortgage or, in its

sole discretion, to accept a short sale or deed in lieu of foreclosure on the property

located at: 4921 2nd Street, Alton, IL 62002 and that Federal Bankruptcy Rule

4001(a)(3) be waived.

                                   Respectfully submitted,

                                   ___/s/ Richard B. Aronow_________________
                                   Attorney for Nationstar Mortgage LLC


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtors at the address listed
below. Said copy was placed in an envelope addressed as listed below and placed in
the U.S. Mail on July 2, 2019, with first class postage prepaid. All other parties entitled
to notice received such notice electronically, through the office of the Clerk of the Court.

                                   Respectfully Submitted,

                                /s/ Richard B. Aronow
Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC# 6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
14-074617

Notified via Electronic Filing
U.S. Trustee, 401 Main Street, Suite 1100, Peoria, IL 61602
Russell C Simon, CH 13 Trustee, 24 Bronze Pointe, Swansea, IL 62226
David A. Virgin, 24 North Lincoln, Cottage Hills, IL 62018
Notified via US Postal Service
Rickey Nelson McDaniels, Sr., 4921 Second Street, Alton, IL 62002
Diane Maria McDaniels, 4921 Second Street, Alton, IL 62002.
            Case 14-31950-lkg    Doc 123    Filed 07/02/19   Page 4 of 8




The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally
         Case 14-31950-lkg       Doc 123    Filed 07/02/19    Page 5 of 8




                IN THE UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST LOUIS DIVISION

  IN THE MATTER OF                         IN PROCEEDINGS
                                           UNDER CHAPTER 13
  RICKEY NELSON McDANIELS,
  SR.                                      NO. 14-31950
  DIANE MARIA McDANIELS,                   JUDGE: Grandy

               DEBTORS


              STATEMENT PURSUANT TO LOCAL RULE 4001-2


1. The following entities or party have a legal or equitable interest in the property
   commonly known as 4921 2nd Street, Alton, IL 62002:

   1st MidAmerica Credit Union
   c/o Riezman Berger, P.C.
   7700 Bonhomme, 7th Floor
   St. Louis, MO. 63105

2. Movant is the holder of the note secured by the mortgage on the property
   commonly known as 4921 2nd Street, Alton, IL 62002.

3. The balance due as of June 25, 2019 is $34,767.05.

4. The mortgage which secures the property commonly known as 4921 2nd Street,
   Alton, IL 62002 was recorded on January 3, 2002, as document number
   2002R00728.

5. The value of the property which subject to the motion for relief is $73,000.00 and
   the basis of this value is the Voluntary Petition under Schedule A.

                               Respectfully Submitted,

                                /s/ Richard B. Aronow
                                Richard B. Aronow
             Case 14-31950-lkg      Doc 123     Filed 07/02/19    Page 6 of 8




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtors at the address listed
below. Said copy was placed in an envelope addressed as listed below and placed in
the U.S. Mail on July 2, 2019, with first class postage prepaid. All other parties entitled
to notice received such notice electronically, through the office of the Clerk of the Court.

                                   Respectfully Submitted,


                                   /s/ Richard B. Aronow
Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC# 6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
14-074617

Notified via Electronic Filing
U.S. Trustee, 401 Main Street, Suite 1100, Peoria, IL 61602
Russell C Simon, CH 13 Trustee, 24 Bronze Pointe, Swansea, IL 62226
David A. Virgin, 24 North Lincoln, Cottage Hills, IL 62018
1st MidAmerica Credit Union, c/o Katheryn A. Klein, Riezman Berger, PC, 7700
Bonhomme Ave., St. Louis, MO. 63105

Notified via US Postal Service
Rickey Nelson McDaniels, Sr., 4921 Second Street, Alton, IL 62002
Diane Maria McDaniels, 4921 Second Street, Alton, IL 62002

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
            Case 14-31950-lkg      Doc 123    Filed 07/02/19    Page 7 of 8




                  IN THE UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF ILLINOIS
                           EAST ST LOUIS DIVISION

      IN THE MATTER OF                       IN PROCEEDINGS
                                             UNDER CHAPTER 13
      RICKEY NELSON McDANIELS,
      SR.                                    NO. 14-31950
      DIANE MARIA McDANIELS,                 JUDGE: Grandy

                  DEBTORS

               EXHIBIT SUMMARY AND CERTIFICATE OF SERVICE
      The following exhibits in reference to the Motion for Relief from the Automatic

Stay of Nationstar Mortgage LLC are available upon request. Movant will bring exhibits

to any scheduled Court hearing on this matter.

1.        Mortgage
2.        Note
3.        Payment History
4.        Assignment of Mortgage

                                 Respectfully Submitted,

                                 /s/ Richard B. Aronow
                                 Richard B. Aronow
             Case 14-31950-lkg      Doc 123     Filed 07/02/19    Page 8 of 8




                              CERTIFICATE OF SERVICE
        The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtors at the address listed
below. Said copy was placed in an envelope addressed as listed below and placed in
the U.S. Mail on July 2, 2019, with first class postage prepaid. All other parties entitled
to notice received such notice electronically, through the office of the Clerk of the Court.

                                   Respectfully Submitted,

                                   /s/ Richard B. Aronow
                                   Richard B. Aronow

Notified via Electronic Filing
U.S. Trustee, 401 Main Street, Suite 1100, Peoria, IL 61602
Russell C Simon, CH 13 Trustee, 24 Bronze Pointe, Swansea, IL 62226
David A. Virgin, 24 North Lincoln, Cottage Hills, IL 62018
1st MidAmerica Credit Union, c/o Katheryn A. Klein, Riezman Berger, PC, 7700
Bonhomme Ave., St. Louis, MO. 63105

Notified via US Postal Service
Rickey Nelson McDaniels, Sr., 4921 Second Street, Alton, IL 62002
Diane Maria McDaniels, 4921 Second Street, Alton, IL 62002

Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
14-074617

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
